Order filed May 2, 2019




                                       In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-19-00125-CR
                                 ___________

           JAMAI NICOLE DABNEY BARRON, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 132nd District Court
                            Scurry County, Texas
                         Trial Court Cause No. 10597


                                     ORDER
      Jamai Nicole Dabney Barron was represented by retained attorney Anne-
Marie Gillespie at trial. Barron filed a pro se notice of appeal and request for the
appointment of appellate counsel. Barron asserts that she is indigent. An eligible
indigent defendant is entitled to have the trial court appoint an attorney to represent
the defendant in an appeal to this court.           TEX. CODE CRIM. PROC. ANN.
art. 1.051(d)(1) (West Supp. 2018). Barron also requests that a reporter’s record be
provided free of charge for this appeal. We abate the appeal.
      We remand the cause to the trial court so that it may determine the following:
      1. Whether Barron desires to prosecute her appeal;
      2. Whether Barron is indigent;
      3. If not indigent, whether Barron has retained counsel for this appeal; and
      4. If indigent, whether Barron desires to have counsel appointed to represent
         her in this appeal or whether, after being warned of the dangers and
         disadvantages of self-representation, Barron competently and intelligently
         chooses to exercise the right to represent herself.

If it is determined that Barron is indigent and desires to have counsel appointed, the
trial court is directed to appoint counsel for this appeal. We also request that the trial
court address the issue of Barron’s entitlement to have the reporter’s record
furnished free of charge for this appeal. If it is determined that Barron is indigent
and is exercising her right to represent herself, the trial court must develop evidence
as to whether Barron’s decision to proceed without counsel is knowingly and
intelligently made. See Faretta v. California, 422 U.S. 806 (1975); Ex parte Davis,
818 S.W.2d 64 (Tex. Crim. App. 1991); Hubbard v. State, 739 S.W.2d 341, 345
(Tex. Crim. App. 1987); Webb v. State, 533 S.W.2d 780, 783–86 (Tex. Crim. App.
1976).
      We note that Barron need not appear in person at the hearing and that the trial
court may permit her to appear via telephone. The trial court is directed to enter
findings of fact and conclusions of law, if necessary, and to make any appropriate
recommendations to this court.
      The clerk of the trial court is directed to prepare and forward to this court a
clerk’s record containing any findings, recommendations, or orders of the trial court.
If a hearing is held, the court reporter is directed to prepare and forward to this court


                                            2
the reporter’s record from the hearing. The records are due to be filed in this court
on or before May 23, 2019.
        The appeal is abated.


                                                                   PER CURIAM


May 2, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3